In a proceeding brought by a tenant pursuant to article 78 of *890the CPLR, to review an order of the City Rent and Rehabilitation Administrator which, inter alia, granted an increase in the maximum rent for the tenant’s apartment, to be effective as of July 1, 1962, the tenant appeals from a judgment of the Supreme Court, Queens County, entered April 13, 1964, denying his application and dismissing the petition. Judgment reversed on the law, without costs; petition granted; and respondent is directed to amend its order so as to provide that the increase in the maximum rent be effective as of February 26, 1963, and so as to direct that the landlord refund to petitioner all rents collected in excess of $80.79 per month for the period from July 1, 1962 to February 26, 1963. The findings of fact below are affirmed. In our opinion, it was improper for the respondent to make the increase in the maximum rent effective retroactively as of the commencement date of the new lease executed by the tenant and the landlord; such increase should have been effective as of the date of the local administrator’s order which first directed the increase, i.e., February 26, 1963 (Administrative Code of the City of New York, § Y 51-5.0, par. j; Rent Regulations, § 32). The fact that a voluntary 15% increase took effect upon the commencement of the new lease (Administrative Code, § Y 51-5.0, subd. g, par. [1], cl. [d]; Rent Regulations, § 33.2) is immaterial. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.